Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and accompanies this Annual Report of Telular Corporation (the "Company") on Form 10-K for the period ended September 30, 2012 (the "Report"). I, Joseph A. Beatty, President & Chief Executive Officer of Telular, and I, Jonathan M. Charak, Senior Vice President and Chief Financial Officer of Telular, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of Telular. /s/ Joseph A. Beatty Joseph A. Beatty President & Chief Executive Officer December 14, 2012 /s/ Jonathan M. Charak Jonathan M. Charak Senior Vice President and Chief Financial Officer December 14, 2012
